PER CURIAM.
We have carefully reviewed the record on appeal, including the financial affidavits. Our review did not uncover the changed circumstances contemplated by Section 61.14, Florida Statutes, to warrant a modification. Accordingly, that portion of the order entered by the trial judge which modifies the original judgment of dissolution of marriage must be reversed. Bloemendaal v. Bloemendaal, Fla.App.4th, 1973, 275 So.2d 30. The provisions of the order appealed awarding appellant attorney’s fees and ordering appellee to pay ar-rearages alimony is affirmed.
Reversed in part; affirmed in part.
HOBSON, Acting C. J., and BOARD-MAN and GRIMES, JJ., concur.